USCA11 Case: 20-14140     Date Filed: 06/01/2021   Page: 1 of 4



                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-14140
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 3:14-cr-00040-CAR-CHW-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

DAVID BENTON,

                                                           Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                                (June 1, 2021)

Before WILSON, JILL PRYOR, and LUCK, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-14140       Date Filed: 06/01/2021   Page: 2 of 4



      David Benton, proceeding pro se, appeals the district court’s denial of his

motion for compassionate release pursuant to 18 U.S.C. § 3852(c)(1)(A). The

district court found that Benton had not exhausted administrative remedies. The

court also stated that it had conducted a “complete review of the motion on the

merits” and found that there were no extraordinary and compelling circumstances,

as required by § 3852(c)(1)(A), that warranted compassionate relief.

      On appeal, Benton argues that the district court erred by finding that he had

not exhausted administrative remedies. In his “Statement Regarding Oral

Argument,” Benton also states that one of the issues on appeal is whether the

interest of justice requires the appointment of counsel, pursuant to 18 U.S.C.

§ 3006A(a)–(c). The government responds that the present appeal is moot because

the district court already provided Benton the relief that he seeks on appeal by

alternatively ruling on the merits.

      As an initial matter, we disagree with the government that the instant appeal

is moot. Mootness is a question of law that we review de novo. United States v.

Sec’y, Fla. Dep’t of Corr., 778 F.3d 1223, 1226 (11th Cir. 2015). “An appeal

is moot when, by virtue of an intervening event, a court of appeals cannot grant

any effectual relief whatever in favor of the appellant.” Id. 1228 (internal

quotation marks omitted). Regardless of how Benton frames his argument, the

ultimate relief he seeks is compassionate relief. We have the authority to grant that


                                          2
          USCA11 Case: 20-14140       Date Filed: 06/01/2021   Page: 3 of 4



relief on appeal, and there has been no “intervening event”—for example, release

from prison—that moots this case.

      Next, we turn to Benton’s argument that the district court improperly denied

his motion for compassionate release. We review a district court’s denial of

compassionate release for abuse of discretion. United States v. Harris, 989 F.3d

908, 911 (11th Cir. 2021). When a district court judgment is based on multiple,

independent grounds, we will reverse only if the plaintiff “convince[s] us that

every stated ground for the judgment against him is incorrect.” United States v.

Maher, 955 F.3d 880, 885 (11th Cir. 2020). If “an appellant fails to challenge

properly on appeal one of the grounds on which the district court based its

judgment, he is deemed to have abandoned any challenge of that ground, and it

follows that the judgment is due to be affirmed.” United States v. King, 751 F.3d

1268, 1277 (11th Cir. 2014) (per curiam). While briefs by pro se litigants are

construed liberally, issues not briefed on appeal are deemed abandoned. Timson v.

Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (per curiam).

      Benton has abandoned any challenge to the district court’s finding that his

claim fails on the merits, as he does not present any arguments concerning whether

he demonstrated compelling or exceptional circumstances to warrant his release.

Because he does not challenge one of the grounds that the district court relied on to




                                          3
          USCA11 Case: 20-14140       Date Filed: 06/01/2021    Page: 4 of 4



decide his motion, we affirm the district court’s denial of Benton’s compassionate-

release motion on that basis and need not reach the issue of exhaustion.

      Finally, we find that Benton has abandoned his argument that the interests of

justice requires the appointment of counsel. An appellant abandons an issue where

he makes only passing references to it in his brief and does not devote a discrete

argument section to the issue. See United States v. Jernigan, 341 F.3d 1273, 1283

n.8 (11th Cir. 2003). Benton only mentions that the appointment of counsel is an

issue on appeal in his oral argument statement; he does not discuss it anywhere

else in his brief. For the aforementioned reasons, we affirm.

      AFFIRMED.




                                          4